DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-35 and 46-48) in the reply filed on 02/08/2022 is acknowledged.  The traversal is on the ground(s) that there is no shear burden.  This is not found persuasive because the inventions require different carbon nano-structures produced by different methods, different conditions and different growth mechanisms. Only claim 36 is related to the invention of Group I, therefore is rejoined and examined. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29, 36 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 28 and 29 recite the limitation "the coulombic efficiency", without specifying of what process.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites “wherein the electrolysis anode and the molten carbonate electrolyte;”. It is not clear what is meant by this phrase. It appears that it might be a somewhat modified repetition. 
Claim 46 recites the limitation "the conditions".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear what the reduction of solubility should be compared to. Claims 47 and 48 are also indefinite as being dependent on claim 46.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites “the electrolysis cathode stainless steel,..”, the phrase is missing “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19, 25-36 and 46-48 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Licht et al (US 2018/0044183 A1) in view of Cheun-Lee et al. (RSC Adv., 2017, 7, 15644, provided with IDS).
Considering claim 1, Licht discloses a method for producing graphene comprising: 	(i) performing electrolysis between an electrolysis anode and an electrolysis cathode in a molten carbonate electrolyte to generate carbon nanomaterial on the cathode [0052].
Licht does not disclose step (ii) electrochemically exfoliating the carbon nanomaterial from a second anode to produce graphene.
However, Cheun-Lee discloses electrolytic exfoliation of graphite to for graphene (page 15650).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform electrolytic exfoliation of multi-layered graphene/graphite produced by Licht in order to form graphene as taught by Cheun-Lee.

Considering claim 2, Licht discloses step (i) is performed without a transition metal on or adjacent to the surface of the cathode [0052].

Considering claims 3 and 4, Licht discloses the electrolysis anode and molten carbonate electrolyte in step (i) do not include a transition metal [0052].

Considering claim 5, Licht discloses step (i) comprises (a) heating a carbonate electrolyte to obtain a molten carbonate electrolyte [0008]; (b) disposing the molten carbonate electrolyte between 

Considering claims 6 and 8, Licht does not disclose step (ii) comprises performing electrolysis where the electrolysis cathode from step (i) having the carbon nanomaterial is used as an anode to produce graphene.
However, Cheun-Lee discloses electrolytically exfoliating graphene from an anode electrode (page 15650), therefore it would have been obvious to one of ordinary skill to use the electrolysis cathode having the carbon material and use it as an anode in order to electrochemically exfoliate graphene. Graphene is useful in many fields including research, electronics, etc.

Considering claim 7, the electrolysis cathode having the carbon nanomaterial is inherently cooled prior to performing the exfoliation.

Considering claims 9 and 10, Licht discloses the electrolyzed carbonate in step (i) is replenished by addition of carbon dioxide from air [0040].

Considering claim 11, Licht discloses the electrolysis cathode is nickel alloy [0044].

Considering claim 12, Licht discloses the electrolysis cathode is coated with zinc [0092].

Considering claim 13, Licht discloses electrical current is applied with stepwise increases [0056].

Considering claim 14, Licht discloses the carbon nanomaterial comprises carbon nanoplatelets [0052].

Considering claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the carbon nanoplatelets of Licht comprise less than about 125 graphene layers, because Licht discloses that the platelets indicative of partially formed multi-layered graphene [0052], and multilayer graphene will become a graphite after only several layers of graphene stacked. 

Considering claims 16-18, Licht discloses the molten carbonate electrolyte comprises a lithium carbonate [0038].

Considering claim 19, Licht discloses the molten carbonate electrolyte further comprises one or more oxides [0038].

Considering claims 25-27, in Licht as modified by Cheun-Lee, Cheun-Lee discloses the exfoliation results in near monolayer thickness (15649).

Considering claims 28 and 29, Licht discloses the coulombic efficiency is about 100% [0048].

Considering claim 30, Licht discloses the electrolysis reaction is performed at a current density of between about 5 and about 1000 mA cm2 [0049].

Considering claim 31, Licht discloses the graphene carbon nanomaterial has a purity greater than about 95% [0052].

Considering claims 32-34, Licht discloses the graphene produced exhibits a 2D peak in the Raman spectrum between 2679 and 2698 cm-1 ([0078]-[0084]).

Considering claim 35, Licht discloses step (i) also produces molecular oxygen (O2) [0040].

Considering claim 36, Licht discloses a method for producing carbon nano-platelets comprising: (a) heating a carbonate electrolyte to obtain a molten carbonate electrolyte [0008]; (b) disposing the molten carbonate electrolyte between an electrolysis anode and an electrolysis cathode in a cell [0009]; and (c) applying an electrical current to the electrolysis cathode and the electrolysis anode in the cell to electrolyze the carbonate and generate carbon nano-platelets on the electrolysis cathode without the formation of transition metal nucleation sites on the cathode [0052].

Considering claim 46-48, Licht discloses lower temperature results in corrosion free nickel anode [0052].

Claim 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al and Cheun-Lee et al., as applied to claim 1 above, and further in view of Zhamu et al. (US 2017/0260637 A1).
Considering claims 20-22, in Licht as modified by Cheun-Lee, Cheun-Lee discloses step (ii) is performed in the presence of an exfoliation electrolyte, and the exfoliation electrolyte comprises a surfactant SDS (page 15650).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalent for another with reasonable expectation of success. 

Considering claim 23, Zhamu discloses the exfoliation electrolyte comprises ethylene carbonate therefore it will dissolve a carbonate [0041], such as itself.

Considering claim 24, Zhamu discloses the exfoliation is performed by electrolysis between an exfoliation anode and the exfoliation cathode in an exfoliation electrolyte, where the exfoliation anode and the exfoliation cathode are separated by a membrane, filter, diaphragm or porous separator to isolate the graphene produced within the vicinity of the anode [0052].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794